EDWARD N. SCRUGGS, Retired Circuit Judge.
The plaintiff filed his negligence action for damages occasioned by an automobile accident. The nonjury trial resulted in a judgment in favor of the defendant, from which the plaintiff appeals. We affirm.
The plaintiff, a sister, a brother and a cousin each testified as to facts indicating that the defendant was liable for the rear end collision. On the other hand, a state trooper disagreed in part with some of such evidence as to terrain features at the place of the accident and as to what had been said to him by the plaintiff and his sister. The defendant’s son’s evidence cast some doubt upon the ability of one or two of the plaintiff’s witnesses to have observed the accident. Without objection, the defendant swore that he was driving from thirty-five to forty feet behind the plaintiff’s automobile when it suddenly stopped “and I locked the wheels and slid on into them. I couldn’t miss it.”
The plaintiff contends that the judgment was contrary to the great weight of the evidence. We have summarized only so much of the evidence as to demonstrate that the trial evidence was in substantial disagreement. Under the contradictory testimony, it was within the special province of the trial court to determine both the weight and the credibility to be accorded to the testimony of each witness:
It is well settled that where the record shows that a case is tried by the court, sitting without a jury, upon disputed facts heard orally, the conclusion of the trial judge will be affirmed if it is fairly supported by credible evidence under any reasonable aspect, and is not palpably wrong or manifestly unjust. [Citations omitted.]
Whitt v. McConnell, Ala., 360 So.2d 336 (1978).
We have reviewed and examined the entire transcript in detail. The evidence credibly supported the trial court’s judgment, which is neither wrong nor unjust.
The foregoing opinion was prepared by retired circuit judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama of 1975. His opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.